Citation Nr: 1828242	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for neck pain.

Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a May 2015 videoconference hearing, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffered neck pain and severe headaches as a result of a hit to the head by a pugil stick during a self-defense exercise in basic training. He testified that he has suffered headaches and neck pain since the incident, which have gradually increased in severity.

VA treatment records from January 2012 indicate diagnoses for neck pain and severe headaches. VA medical records from 2016 indicate that the Veteran has received ongoing treatment for these conditions.

The Veteran has not yet been provided with a VA examination to address his service connection claims. VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As the Veteran has asserted that he has had headaches and neck pain since service and he has submitted evidence supporting his claim, a VA examination is necessary to determine the etiology of his conditions.

In addition, with regard to claims on appeal, a review of the record indicates that in an October 2012 statement, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability income. VA has a duty to obtain all relevant records in the custody of a Federal agency. Such efforts must continue until the records are obtained, or until it can be certified that they are not available. 38 C.F.R. § 3.159(c)(2). As the Board cannot definitively say that the SSA records do not contain relevant evidence regarding the issues currently on appeal, remand is required to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition to the Social Security records, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. If such records do not exist or are otherwise not available, such must be certified in writing.

 2. Obtain any updated VA treatment records from the VA Medical Center in Corpus, Christi, Texas and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since August 2017.

3. Then schedule the Veteran for a VA examination to address the following:

(a) Identify all neck and headache disabilities.

(b) Provide an opinion as to whether any neck and/or headache disabilities identified are at least as likely as not (at least a 50 percent probability) related to service.

Forward the claims file to the examiner for review. The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




